DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 6-8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BITRA et al. (US 20180139763) (hereinafter Bitra).

    PNG
    media_image1.png
    676
    467
    media_image1.png
    Greyscale

Regarding claims 1, 8 and 15:
As shown in figures 1-9, Bitra discloses a terminal (see UE in figures 1-2 and in figure 8) for reporting positioning information in a wireless communication system (see wireless communication system in figures 1-2), comprising: 
at least one transceiver (806 in figure 8); 
at least one processor (808 in figure 8); and 
at least one memory (812 in figure 8) operably connected to the at least one processor (808 in figure 8) and configured to store instructions causing (par 0011-0012, 107), when executed, the at least one processor (808 in figure 8) to perform a specific operation (par 0007), wherein the specific operation comprises: 
receiving information related to a plurality of positioning reference signal (PRS) (see 506-510 in figure 5) resource sets including a plurality of PRS resources through the at least one transceiver (par 0005-0006, 0025-0026) (in par 0025 Bitra teaches “receives, from the location server, positioning assistance data including PRS configuration information for a plurality of cells transmitting PRS signals within the maximum channel bandwidth; and performs positioning measurements for one or more of the plurality of cells transmitting PRS signals within the maximum channel bandwidth based on the PRS configuration information for the plurality of cells”.  In par 0026 Bitra teaches “PRS configuration parameters for LTE access can include (but are not limited to) one or more of: PRS bandwidth (e.g., number of PRS resource blocks per LTE subframe), number of consecutive PRS subframes in one PRS positioning occasion, starting system frame number and starting subframe number of the first subframe in the first PRS positioning occasion, periodicity of PRS positioning occasions, frequency hopping sequence between consecutive subframes in a PRS positioning occasion, frequency hopping sequence between consecutive PRS positioning occasions, muting of selective PRS subframes within a PRS positioning occasion, and muting of all PRS subframes in selected PRS positioning occasions”.  Accordingly, the examiner makes his broadest reasonable interpretation that PRS bandwidth to be a resource sets including a plurality of PRS resources); 
obtaining measurement information (see 512 in figure 5) based on the plurality of PRS resources (in par 0025 Bitra teaches “performs positioning measurements for one or more of the plurality of cells transmitting PRS signals within the maximum channel bandwidth based on the PRS configuration information for the plurality of cells”.  Also see par 0027, 0058-0059); and 
reporting (see 512-514 in figure 5) the measurement information for at least one PRS resource among the plurality of PRS resource and information related to the at least one PRS resource, through the at least one transceiver (par 0079-0080).

Regarding claims 6 and 13:
Bitra further discloses wherein the plurality of PRS resource sets is related to one base station (170 in figure 5, par 0029, 0061).  



Regarding claims 7 and 14:
Bitra further discloses wherein the terminal is capable of communicating with at least one of a terminal other than the terminal, a network, a base station (figure 2 shows the UE 250 is in communication with base station 200), and an autonomous vehicle.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra in view of Frank et al. (US 20100260154) (hereinafter Frank).

	Regarding claims 2 and 9:
Bitra discloses all of the subject matter as described above except for specifically teaching wherein the information related to the at least one PRS resource comprises an identifier (ID) of a PRS resource set including the at least one PRS resource.
However, Frank in the same field of endeavor teaches wherein the information related to the at least one PRS resource comprises an identifier (ID) of a PRS resource set including the at least one PRS resource (in abstract Frank teaches “a wireless communication device determines which set of transmission resources contains the PRS based on the identifier associated with the base station that transmitted the subframe and processes the set of resources containing the PRS to estimate timing (e.g., time of arrival) information”.  Also see par 0084).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use resource identifier as taught by Frank to modify the system and method of Bitra in order to estimate timing (e.g., time of arrival) information (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 3 and 10:
Bitra discloses all of the subject matter as described above except for specifically teaching wherein the information related to the at least one PRS resource further comprises an ID for a transmission and reception point (TRP) assigned the PRS resource set.
 (base station interpreted to be a transmission and reception point (TRP)) assigned the PRS resource set (in abstract Frank teaches “a wireless communication device determines which set of transmission resources contains the PRS based on the identifier associated with the base station that transmitted the subframe and processes the set of resources containing the PRS to estimate timing (e.g., time of arrival) information”.  Also see par 0084).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use resource identifier as taught by Frank to modify the system and method of Bitra in order to estimate timing (e.g., time of arrival) information (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


8.	Claim 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra in view of Lee et al. (US 20170366244) (hereinafter Lee).

Regarding claims 4 and 11:
Bitra discloses all of the subject matter as described above except for specifically teaching wherein the measurement information is reference signal received powers (RSRPs) or signal to interference and noise ratios (SINRs) for each of the plurality of PRS resources.
or signal to interference and noise ratios (SINRs) for each of the plurality of PRS resources (in par 0115 Lee teaches “the UE may report measurement for PRS resource regarded as the best beam after performing measurement. In this case, an example of the best beam may mean PRS resource (subframe/positioning occasion/symbol) to which the same beam having maximum SINR or maximum received power is applied when different beams are applied in a unit of ‘single/plural subframes within positioning occasion’, ‘positioning occasion’ or ‘PRS symbol’).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the measurement information as taught by Lee to modify the system and method of Bitra in order to report best transmission beam par 0115) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 5 and 12:
Bitra discloses all of the subject matter as described above except for specifically teaching wherein the information related to the at least one PRS resource is information related to a PRS resource having a highest RSRP among the RSRPs or a PRS resource having a highest SINR among the SINRs.
However, Frank in the same field of endeavor teaches wherein the information related to the at least one PRS resource is information related to a PRS resource having a highest RSRP among the RSRPs or a PRS resource having a highest SINR (maximum SINR interpreted to be a highest SINR among the SINRs) (in par 0115 Lee teaches “the UE may report measurement for PRS resource regarded as the best beam after performing measurement. In this case, an example of the best beam may mean PRS resource (subframe/positioning occasion/symbol) to which the same beam having maximum SINR or maximum received power is applied when different beams are applied in a unit of ‘single/plural subframes within positioning occasion’, ‘positioning occasion’ or ‘PRS symbol’).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the measurement information as taught by Lee to modify the system and method of Bitra in order to report best transmission beam par 0115) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631